DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1, 2, 4, 5, 7, 8, and 10-15 are currently being examined.  Claims 3, 6, and 9 have been previously canceled.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Request for Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application on December 23, 2021 and the finality of the previous Final Rejection Office Action dated August 26, 2021 was withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 4, 5, 7, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al (US Patent Application Publication No. 2019/0180354) in view of Yu et al (US Patent Application Publication No. 2015/0006005).
With respect to independent Claim 1, Greenberger et al discloses the limitations of independent Claim 1 as follows:
An article storage system comprising:	   
a moving object configured to house an article, and move on a road; (See Pars. 0050, 0052, 0054, 0060, 0061, 0156; Figs. 4, 6, 13; Ref. Numerals 402(moving object), 441(house an article)  and
a server configured to 
manage information of the moving object and information of a user who uses the moving object,  (See Pars. 0010, 0035, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
store user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other,  (See Pars. 0010, 0035, 0072-0074, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 330(server storage), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
acquire a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article, and	(See Pars. 0010, 0072-0074, 0156-0159, 0164-0166; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information),  "arrival time"(rental start time), "retrieval time"(expected return time), Block 704, Block 710
when the request from the user is acquired, specify the moving object to be used by the user for housing the article based on the user identification information, the moving object identification information, the rent start date, the expected return date, and the information relating to the article, (See Pars. 0009, 0010, 0072-0074, 0156-0159, 0164-0166; Fig. 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information), "arrival time"(rental start time), "retrieval time"(expected return time), Block 704, Block 710  and

perform control such that the specified moving object moves from a standby point where the moving object is on standby for acquiring the request to an item housing point, different from the standby point, where the item is housed in the moving object, and after the item is housed in the moving object, the specified moving object moves from the item housing point to a base where the specified moving object is on standby with the item housed therein, (See Pars. 0012-0014, 0115, 0131, 0136, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "waiting area"(base- standby point)  and
when a plurality of the moving objects store a plurality of the articles respectively, one of the moving objects storing one of the articles required by the user moves from the standby point to the item housing point.	(See Par. 0139; Fig. 7; Ref. Numerals 82,84(moving objects), X(standby point), "delivery destination"(item housing point)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Greenberger et al with the teachings of Yu et al because Yu et al teaches having the moving object positioned at a home base facility or other standby point and then dispatching the moving object after an item is loaded into an autonomous unmanned ground vehicle (ie, moving object) and then dispatches the moving object to a standby point, and thereafter delivers the item to a 

With respect to Claim 2, which depends from independent Claim 1, Greenberger et al and Yu et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Yu et al discloses as follows:
The article storage system according to claim 1, wherein the housing point is a place where the user houses the article in the moving object or takes out the article from the moving object.  (See Pars. 0012-0014, 0115, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "recipient's location" ie, home base facility (standby point)

With respect to independent Claim 4, Greenberger et al discloses the limitations of independent Claim 4 as follows:
An information processing apparatus configured to control a moving object,	   
the moving object being configured to house an article and move on a road,	(See Pars. 0050, 0052, 0054, 0060, 0061, 0156; Figs. 4, 6, 13; Ref. Numerals 402(moving object), 441(house an article)
the information processing apparatus comprising a server configured to manage information of the moving object and information of a user who uses the moving object, 	(See Pars. 0010, 0035, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
store user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other,	(See Pars. 0010, 0035, 0072-0074, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 330(server storage), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
acquire a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article, and	(See Pars. 0010, 0072-0074, 0156-0159, 0164-0166; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information),  "arrival time"(rental start time), "retrieval time"(expected return time), Block 704, Block 710
when the request from the user is acquired, specify the moving object to be used by the user for housing the article based on the user identification information, the moving object identification information, the rent start date, the expected return date, and the information relating to the article, (See Pars. 0010, 0072-0074, 0156-0159, 0164-0166; Fig. 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information), "arrival 
Greenberger et al, however, does not disclose the limitations related to moving an automated moving object to a standby point after loading the item into the moving object, then moving the automated moving object with the item to a designated location following a request for delivery from the user.  With respect to those limitations, Yu et al teaches the following:
perform control such that the specified moving object moves from a standby point where the moving object is on standby for acquiring the request to an item housing point, different from the standby point, where the item is housed in the moving object, and after the item is housed in the moving object, the specified moving object moves from the item housing point to a base where the specified moving object is on standby with the item housed therein, (See Pars. 0012-0014, 0115, 0131, 0136, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "waiting area"(base- standby point)  and
when a plurality of the moving objects store a plurality of the articles respectively, one of the moving objects storing one of the articles required by the user moves from the standby point to the item housing point.	(See Par. 0139; Fig. 7; Ref. Numerals 82,84(moving objects), X(standby point), "delivery destination"(item housing point)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Greenberger et al with the teachings of Yu et al because Yu et al teaches having the moving object positioned at a home base facility or other standby point and then dispatching the moving 

With respect to Claim 5, which depends from independent Claim 4, Greenberger et al and Yu et al together teach all of the limitations of Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Yu et al discloses as follows:
The information processing apparatus according to claim 4, wherein the housing point is a place where the user houses the article in the moving object or takes out the article from the moving object.  (See Pars. 0012-0014, 0115, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "recipient's location" ie, home base facility (standby point)

With respect to independent Claim 7, Greenberger et al discloses the limitations of independent Claim 7 as follows:
An information processing method for causing an information processing apparatus including a server to control a moving object,	(See Pars. 0010, 
the moving object being configured to house an article and move on a road,	(See Pars. 0050, 0052, 0054, 0060, 0061, 0156; Figs. 4, 6, 13; Ref. Numerals 402(moving object), 441(house an article)
the information processing method comprising:	
with the server, managing information of the moving object and information of a user who uses the moving object;	(See Pars. 0010, 0035, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
with the server, storing user identification information for identifying the user and moving object identification information for identifying the moving object to be used by the user in association with each other;  (See Pars. 0010, 0035, 0072-0074, 0156, 0157; Figs. 3, 13; Ref. Numerals 300(server), 330(server storage), 402(moving object-- a particular ARV in the fleet is identified), "renter"(user)
with the server, acquiring a request from the user relating to housing of the article in the moving object, the request from the user including a rent start date, an expected return date, and information relating to the article; and	(See Pars. 0010, 0072-0074, 0156-0159, 0164-0166; Figs. 3, 13; Ref. Numerals 300(server), 402(moving object-- a particular ARV in the fleet is identified), 441(housing), 444(article information),  "arrival time"(rental start time), "retrieval time"(expected return time), Block 704, Block 710
with the server, when the request from the user is acquired, specifying the moving object to be used by the user for housing the article based on 
Greenberger et al, however, does not disclose the limitations related to moving an automated moving object to a standby point after loading the item into the moving object, then moving the automated moving object with the item to a designated location following a request for delivery from the user.  With respect to those limitations, Yu et al teaches the following:
performing control such that the specified moving object moves from a standby point where the moving object is on standby for acquiring the request to an item housing point, different from the standby point, where the item is housed in the moving object, and after the item is housed in the moving object, the specified moving object moves from the item housing point to a base where the specified moving object is on standby with the item housed therein, (See Pars. 0012-0014, 0115, 0131, 0136, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "waiting area"(base- standby point) and
with the server, when a plurality of the moving objects store a plurality of the articles respectively, one of the moving objects storing one of the articles required by the user moves from the standby point to the item 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Greenberger et al with the teachings of Yu et al because Yu et al teaches having the moving object positioned at a home base facility or other standby point and then dispatching the moving object after an item is loaded into an autonomous unmanned ground vehicle (ie, moving object) and then dispatches the moving object to a standby point, and thereafter delivers the item to a user designated location following a request by the user.  A person with skill in the art would be motivated to incorporate the teachings of Yu et al because it is a known practice in the same field of endeavor (ie, moving an automated moving object to a standby point after loading the item into the moving object, then moving the automated moving object with the item to the designated location following a request for delivery from the user) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 8, which depends from independent Claim 7, Greenberger et al and Yu et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 8, Yu et al discloses as follows:
The information processing method according to claim 7, wherein the housing point is a place where the user houses the article in the moving object or takes out the article from the moving object.  (See Pars. 0012-0014, 0115, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "recipient's location" ie, home base facility (standby point)

With respect to Claim 10, which depends from independent Claim 1, Greenberger et al and Yu et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, Yu et al discloses as follows:
The article storage system according to claim 1, wherein the server is configured to perform control such that the moving object housing a desired package selected by the user moves.  	(See Pars. 0012-0014, 0115, 0131, 0136, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "waiting area"(base- standby point)

With respect to Claim 11, which depends from independent Claim 4, Greenberger et al and Yu et al together teach all of the limitations of Claim 4 which are incorporated herein by reference.   With respect to Claim 11, Yu et al discloses as follows:
The information processing apparatus according to claim 4, wherein the server is configured to perform control such that the moving object housing a desired package selected by the user moves.   (See Pars. 0012-0014, 0115, 0131, 0136, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "waiting area"(base- standby point)

With respect to Claim 12, which depends from independent Claim 7, Greenberger et al and Yu et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 12, Yu et al discloses as follows:
The information processing method according to claim 7, wherein the server is configured to perform control such that the moving object housing a desired 

With respect to Claim 13, which depends from independent Claim 1, Greenberger et al and Yu et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 13, Yu et al discloses as follows:
The article storage system according to claim 1, wherein the server is configured to perform control such that the specified moving object stores the item at the base where the specified moving object is on standby.  (See Pars. 0012-0014, 0115, 0131, 0136, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "waiting area"(base- standby point)

With respect to Claim 14, which depends from independent Claim 4, Greenberger et al and Yu et al together teach all of the limitations of Claim 4 which are incorporated herein by reference.   With respect to Claim 14, Yu et al discloses as follows:
The information processing apparatus according to claim 4, wherein the server is configured to perform control such that the specified moving object stores the item at the base where the specified moving object is on standby.	(See Pars. 0012-0014, 0115, 0131, 0136, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "waiting area"(base- standby point)

With respect to Claim 15, which depends from independent Claim 7, Greenberger et al and Yu et al together teach all of the limitations of Claim 7 which are incorporated herein by reference.   With respect to Claim 15, Yu et al discloses as follows:
The information processing method according to claim 7, further comprising, with the server, performing control such that the specified moving object stores the item at the base where the specified moving object is on standby.	(See Pars. 0012-0014, 0115, 0131, 0136, 0181, 0187, 0195; Figs. 1A-1C; Ref. Numerals "home base facility"(standby point), "sender's designated location"(item housing point), "autonomous unmanned ground vehicles"(moving object), "waiting area"(base- standby point)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 21, 2022